DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/21/2020. As directed by the amendment: claim 1 has been cancelled and claims 2-21 have been added.  Thus, claims 2-21 are presently pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 8-11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weller et al (US 20030065359 A1), herein referenced to as “Weller”.
In regards to claim 2, Weller discloses: A bougie 10 (see Figs. 1A-2, [0031]) for shaping a stomach portion to receive sutures (see [0014]), comprising: a body 12 (see Figs. 1A-2, [0031]) comprising a lumen 14 (see Figs. 1A-2, [0031]); at least one fenestration 30 (see Figs. 1A-2, [0031]) to said lumen 14 within said body 12, said at least one fenestration 30 having a width the width of 30; a blocker 18, 40, 44 (see Figs. 1A-2, [0036], [0037], and [0038]) coupled to said body 12 and moveable with respect to said body 12 (see [0036], [0037], and [0038]) and said at least one fenestration 30 (see [0037], the elements 18, 40, and 44 moveable in relation to 12 and 30) within said body 12 and comprising: a first blocker portion 40 which extends laterally to block all of said width of said at least one fenestration (see Fig. 2, 40 blocks all of 30); and a second blocker portion 44 connected to said first blocker portion 40 (see Fig. 2), sized and positioned with respect to said body 12 to divide said at least one fenestration 30 into two portions (when 44 is positioned under 30, 44 divides 30 into two portions).
In regards to claim 3, Weller discloses: The bougie of claim 2, see 102 rejection above, wherein said blocker 18, 40, 44 has a blocker length the length of 18, 40, and 44 combined and said first blocker portion 40 has a first blocker portion length (see annotated Fig. 2 below) which is a portion of said blocker length the first blocker length is a portion of the length of 18, 40, and 44 combined.  

    PNG
    media_image1.png
    718
    792
    media_image1.png
    Greyscale


In regards to claim 4, Weller discloses: The bougie of claim 3, see 102 rejection above, wherein said blocker portion  has a second blocker portion length (see annotated Fig. 2 below claim 3) which is a portion of said blocker length the second blocker length is a portion of the length of 18, 40, and 44.
In regards to claim 5, Weller discloses: The bougie of claim 2, wherein said first blocker portion 40 is positionable with respect to said body 12 to block said at least one fenestration 30 (see Fig. 2) entirely.
40 comprises, through a part of a length of said first blocker portion 40 (see annotated Fig. 2 above), a whole tube that fits within or around said body 12 (40 is a whole tube that fits within 12, see Fig. 2).
In regards to claim 9, Weller discloses: The bougie of claim 2, see 102 rejection above, wherein said blocker 18, 40, and 44 is moveable laterally with respect to said body 12.
 The language, "blocker is moveable laterally with respect to said body," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Weller meets the structural limitations of the claim, and is capable of the blocker moving laterally as there is space within the lumen of the body to do so, see Fig. 2. 
In regards to claim 10, Weller discloses: The bougie of claim 9, see 102 rejection above, wherein said blocker is moveable with respect to said body to divide said fenestration into two fenestrations, when said second blocker portion overlaps said fenestration and, following movement of said blocker, past said fenestration, allows the fenestrations to merge.
The language, "wherein said blocker is moveable with respect to said body to divide said fenestration into two fenestrations, when said second blocker portion overlaps said fenestration and, following movement of said blocker, past said fenestration, allows the fenestrations to merge," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Weller meets the structural limitations of the claim, and when the blocker 44 is over the fenestration it splits the fenestration into two portions by creating a lateral divide of the fenestration and then when the blocker 44 is retracted the fenestration is allows to merge back into one portion. 
18, 44, and 40 is moveable by rotation (see [0036], is freely moveable longitudinally and/or rotationally) with respect to said body 12.  
In regards to claim 13, Weller discloses: The bougie of claim 2, see 102 rejection above, wherein said bougie 10 is provided as a system 10, including a connection 52 (see Fig. 3A, [0043]) to a vacuum source pump (see [0043]) configured to apply vacuum (see [0043], vacuum) at said at least one fenestration 30 to collapse said stomach on said bougie 10 (see [0046], a vacuum is used to draw tissue). 
In regards to claim 14, Weller discloses: The bougie of claim 13, see 102 rejection above, comprising one or more expandable elements plug and seal, 54 (see Fig. 3A, [0045], and [0051]) to seal some or all of the stomach to said vacuum (see [0045]).  
The language, "to seal some or all of the stomach to said vacuum," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Weller meets the structural limitations of the claim, and the plug and seal are capable of providing a seal to allow only the nearby tissue to be exposed to the vacuum. 
In regards to claim 17, Weller discloses: A method of intralumenally suturing a gastric sleeve (see [0010]), comprising: inserting into a stomach (see Fig. 4, inserted into the stomach) a bougie 10 (see Figs. 1A-2, [0031]) comprising: a body 12 (see Figs. 1A-2, [0031]) comprising a lumen 14 (see Figs. 1A-2, [0031]); at least one fenestration 30 (see Figs. 1A-2, [0031]) to said lumen 14 within said body 12, said at least one fenestration 30 having a width the width of 30 and a length the length of 30; a blocker 18, 40, 44 (see Figs. 1A-2, [0036], [0037], and [0038]) coupled to said body 12 (see Figs. 1A-2, [0031]) and moveable with respect to said body 12 (see [0036], [0037], and [0038]) and said at least one fenestration 30 (see [0037], the elements 18, 40, and 44 moveable in relation to 12 and 30) and 40 which extends laterally to block all of said width of said at least one fenestration (see Fig. 2, 40 blocks the width of 30) and a second blocker portion 44 connected to said first blocker portion 40 (see Fig. 2), sized and positioned with respect to said body 12 to divide said at least one fenestration into two portions (when 44 is positioned under 30, 44 divides 30 into two portions); drawing vacuum through said bougie vacuum (see [0043]), such that stomach tissue (see Fig. 5) from opposing sides of the stomach is drawn to the bougie body 12, wrapping around it (see Fig. 5), and partially intruding into said fenestration 30 (see Fig. 5); and moving said blocker 18, 40, 44 (see [0036]) to gradually one or more of: divide said at least one fenestration into two portions (as this is a conditional limitation it will not be examined); and block all of said width of said at least one fenestration (see Fig. 2, the width of the fenestration is blocked) for at least a portion of said length length of 30; and unblock all of said width of said at least one fenestration, for at least a portion of said length (when not moved into 30, the fenestration is unblocked).
	In regards to claim 18, Weller discloses: The method of claim 17, see 102 rejection above, wherein said moving comprises withdrawing said blocker 18, 40, 44 (see [0036], longitudinally movement includes withdrawing).
	In regards to claim 19, Weller discloses: the method of claim 17, see 102 rejection above, wherein said moving comprises rotating said blocker 18, 40, 44 (see [0036], rotational movement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weller.
In regards to claim 6, Weller discloses: The bougie of claim 5, see 102 rejection above. Weller does not explicitly disclose: wherein said second blocker portion positionable to extend across at least 20% of said width of said fenestration.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weller to have wherein said second blocker portion positionable to extend across at least 20% of said width of said fenestration since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Weller would not operate differently with wherein said second blocker portion positionable to extend across at least 20% of said width of said fenestration. Further, applicant places no criticality on the range claimed, see present specification page 21, ll 6-9, as percentages 20%, 30%..., 90% are listed out as embodiments with no emphasis on the criticality of 20%.
In regards to claim 7, Weller discloses: The bougie of claim 2, see 102 rejection above, said first blocker portion 40 extending laterally to block all of a width of at least one fenestration (see Fig. 2, 40 blocks the width of 30); and said second blocker portion 44 sized to divide at least one fenestration (when 44 is positioned under 30, 44 divides 30 into two portions). Weller does not explicitly disclose: comprising a plurality of spaced wall fenestrations longitudinally distributed along the bougie body. 
 However, a variant embodiment of Weller teaches in the same field of invention a bougie (see Figs. 10A-11B) and a bougie body 120 (see Figs. 10A-11B). Weller further teaches: comprising a plurality of spaced wall fenestrations 124 (see Figs. 10A-11B, [0055]) longitudinally distributed along the bougie body 120. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weller to incorporate the teachings of a variant embodiment of Weller and have a plurality of spaced wall fenestrations longitudinally disturbed along the bougie body. Motivation for such can be found in Weller as a plurality of fenestrations allow the tissue to be drawn into the lumen of the body in an overlapping manner (see [0055]).	
In regards to claim 16, Weller discloses: The bougie of claim 13, see 102 rejection above. Weller does not explicitly disclose: wherein said vacuum is 0.4-0.6 bar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weller to have wherein said vacuum is 0.4-0.6 bar since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Weller would not operate differently with wherein said vacuum is 0.4-0.6 bar. Further, applicant places no criticality on the range claimed, see present specification page 21, ll 24-29, as ranges of 0.1-0.2 bar, 0.2-0.4 bar, or 0.4-0.6 bar are listed out as embodiments with no emphasis on the criticality of the range of 04.-0.6 bar. 
Claim 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Aznoian et al (US 20040158125 A1), herein referenced to as “Aznoian”.
In regards to claim 12, Weller discloses: The bougie of claim 2, see 102 rejection. Weller does not explicitly disclose: wherein said second blocker portion is a strip running through a center of said at least one fenestration.  
However, Aznoian in a similar field of invention teaches a bougie 102 (see Figs. 11-13) with a bougie body 106 (see Figs. 11-13), a fenestration 110 (see Figs. 11-13), and a second blocker portion 164 (see Figs. 11-13). Aznoian further teaches: wherein said second blocker portion 164 is a strip 164 (see Figs. 11 and 12, [0063]) running through a center of said at least one fenestration 110 (see Figs. 11 and 12, the strip runs through a center of the fenestration). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weller to incorporate the teachings of Aznoian and have wherein said second blocker portion is a strip running through a center of said at least one fenestration. Motivation for such can be found in Aznoian as this would allow withdrawn to be segregated into two separate tissue mounds to be captured separated by the device (see [0062]). 
In regards to claim 20 and 21, Weller discloses: The method of claim 17, see 102 rejection above. Weller does not explicitly disclose: comprising suturing said stomach tissue which has been drawn into said body of said bougie, wherein said moving is before, during or after said suturing. 
 However, Aznoian in a similar field of invention teaches a bougie 200 (see Fig. 20) with a fenestration 210 (see Fig. 20), and a body body of 200 (see Fig. 20). Aznoian further teaches: comprising suturing 220 said stomach tissue 138 (see Fig. 20, [0071]) which has been drawn into said body body of 200 of said bougie 200 (see [0071]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weller to incorporate the teachings of Aznoian and have the (see [0071]).
The combination of Weller and Aznoian further teaches: wherein said moving is before, during (before and during will not be examined as in a conditional statement only after will be chosen) or after said suturing (Aznoian teaches moving the bougie after suturing is complete [0071], and Weller teaches guiding the device will blocker 40 while it is within the fenestration see [0037]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Demarais (US 20050228504 A1), herein referenced to as “Demarais”.
In regards to claim 15, Weller discloses: the bougie of claim 14, see 102 rejection above. Weller does not explicitly disclose: comprising a proximal expandable element and a distal expandable element spaced apart a distance suitable for sealing said stomach while vacuum is applied to said stomach via said fenestration in said bougie.  
However, Demarais teaches in a similar field of invention a bougie 40 (see Fig. 2) with a bougie body 50, at least one fenestration 54 (see Fig. 2) and one or more expandable elements 42, 46 (see Fig. 2). Demarais further teaches: comprising a proximal expandable element 42 (see Fig. 2, [0063]) and a distal expandable element 46 (see Fig. 2, [0063]) spaced apart a distance suitable for sealing said stomach (see Fig. 2, 42 and 46 are spaced apart to seal the stomach at the pylorus and the cardia) while vacuum is applied to said stomach via said fenestration 54 in said bougie.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weller to incorporate the teachings of Demarais and have bougie comprising a proximal expandable element and a distal expandable element spaced apart a distance. Motivation for such can be found in Demarais as these expandable elements can aid in sealing against the stomach wall and prevent migration of the bougie (see [0063]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771